Citation Nr: 1503835	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-29 467	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to October 1976.  He died in February 2012.

The matter of a rating in excess of 50 percent for PTSD is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  That matter was originally before the Board on appeal from a January 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent rating, effective June 16, 2005.  In a February 2011 decision, the Board granted an increased 50 percent rating (but no higher) for PTSD, effective for the entire period of claim (i.e., beginning on June 16, 2005).  The Veteran appealed that decision (specifically, the issue of a rating in excess of 50 percent for PTSD) to the Court.  After the Veteran's death in February 2012, the Court issued an order in July 2012 that vacated the February 2011 Board decision with respect to the matter appealed to the Court.

The matter of a TDIU rating is before the Board on appeal from a January 2008 rating decision of the Waco, Texas RO, which denied entitlement to a TDIU rating.  In a March 2008 written statement, the Veteran filed a notice of disagreement to the denial of a TDIU rating in the January 2008 rating decision.  The RO never issued a statement of the case addressing this issue, as required; had the Veteran not died during the pendency of the claim, the Board would have been required to remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

In March 2012, the Board was notified that the Veteran died in February 2012.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim(s) to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).


ORDER

The appeal is dismissed due to the Veteran's death.



_________________________________________________
M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


